PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Francois Vigneault, et al.
Application No. 15/570,075
Filed: October 27, 2017
Attorney Docket No. 13986-0015-00
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed December 18, 2020, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).  The request for continued examination and request under 37 CFR 1.48(f) with petition has been already been considered by the technology center.

Petitioner is advised that the issue fee paid on August 31, 2020, cannot be refunded.  However, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being retained in the Office of Data Management to await the response to the Notice of Allowance mailed February 05, 2021.

Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.




/JoAnne L. Burke/
JoAnne L Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.